UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
SEAN WESLEY CIVIL ACTION NO. 16-cv-1332
VERSUS JUDGE FOOTE
CLAIBORNE PARISH DETENTION MAGISTRATE JUDGE HORNSBY
CENTER, ET AL. :
MEMORANDUM ORDER

Plaintiff has filed a “Motion to Enjoin,” seeking to prevent the Louisiana Department
of Corrections “from taking more than 20% of funds above $10.00 in one thirty (3) [sic] day
period” in order to pay the filing fee for his appeal. [Record Document 75]. For the reasons
given below, the motion is DENIED.

After this Court granted summary judgment to Defendants, Plaintiff filed a notice of
appeal and moved to proceed in forma pauperis (“IFP”). [Record Documents 63, 65, and 67].
This Court granted the motion. [Record Document 71]. Pet the requirements of 28 U.S.C.
§ 1915(b), the Court assessed an initial pattial filing fee of $20.83 and ordered:

The appellant is required to make payments of 20% of the preceding month’s

income credited to the appellant’s prison account until appellant has paid the

total filing fee of $505.00. The agency having custody of the appellant shall

collect this amount from the trust fund or institutional equivalent, when funds

ate available and when permitted by 28 U.S.C. § 1915(b)(2), and forward it to

the district court clerk.

[Id. at 1]. The Court issued this ordet on March 12, 2019 and forwarded it to the prison

accounts officer at Raymond Laborde Correctional Center on the same day. [Jd]. The docket

sheet indicates that the Court received payments of $20.83 and $26.00 on May 1, 2019. Plaintiff
complains that “[t]he collection of more than 20% of funds received monthly above $10.00
simultaneously within the same 30-day petiod for court costs tather than sequentially resulting
in debt holds deprives plaintiff Wesley of his property without due process and contrary to 28
US.C. § 1915(b)(2) (1996); and my first amendment tight to access to courts.” [Record
Document 75 at 1].
Plaintiff misunderstands the IFP procedures in the Prison Litigation Reform Act
(“PLRA”). Under the PLRA:
(b)(1) [I]f a prisoner brings a civil action or files an appeal in forma pauperis,
the prisoner shall be required to pay the full amount of a filing fee. The court
shall assess and, when funds exist, collect, as a pattial payment of any coutt fees
tequired by law, an initial partial filing fee of 20 percent of the greater of--
(A) the average monthly deposits to the ptisonet’s account; or
(B) the average monthly balance in the prisonet’s account for the 6-
month petiod immediately preceding the filing of the complaint or
notice of appeal.
(2) After payment of the initial partial filing fee, the prisoner shall be required
to make monthly payments of 20 percent of the preceding month’s income
credited to the prisonet’s account. The agency having custody of the prisoner
shall forwatd payments from the prisonet’s account to the clerk of the court
each time the amount in the account exceeds $10 until the filing fees are paid.
28 U.S.C. § 1915(b)(1)—-(2). This provision imposes two sepatate payment requirements. First,
an inmate ptoceeding IFP must pay the initial partial filing fee as soon as funds are available
in his or her account. Hatchet v. Nettles, 201 F.3d 651, 653 (5th Cir. 2000) (per curiam) (citing
Henderson v. Norris, 129 F.3d 481, 484 (8th Cir. 1997) (per curiam); McGore v. W rigglesworth, 114
F.3d 601, 606 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199, 203 (2007)).
Because “the ten-dollar rule of § 1915(b)(2) is applicable only after the initial partial filing fee
is paid,” id. (citing McGore, 114 F.3d at 606), all of the funds in an inmate’s account may be

withdrawn to satisfy the initial partial filing fee. Once that fee has been paid, the monthly
payments to satisfy the remainder of the full filing fee must begin, it is those deductions that
ate limited to twenty percent of the previous month’s income. Id. at 653-54 (citing McGore,
114 F.3d at 607). Because the two types of payment ate separate, the statute does not support
Plaintiffs reading that monthly withdtawals to satisfy the remainder of the full filing fee may
only begin in the month following the payment of the initial partial filing fee. The statute
merely indicates that funds should be attributed first to the initial partial filing fee and then to
the remainder of the filing fee.

In other words, once IFP status is granted, an inmate must make the payment described
in § 1915(b)(1) (20% of the account balance or deposits for the previous six months) and the
payment described in § 1915(b)(2) (20% of the previous month’s income on a monthly basis).
The $20.83 represents the initial partial filing fee (pursuant to § 1915(b)(1)). [Record
Document 71 at 1]. The $26.00, then, must represent a monthly payment (pursuant to
§ 1915(b)(2)). The Court does not know why the Department of Corrections waited until May
1, 2019 to debit Plaintiffs account for the initial partial filing fee even though the order
demanding that fee was issued on March 12, 2019, but doing so did not violate the IFP

provisions under which Plaintiff is proceeding.1

 

1 In another pending PLRA case, Plaintiff filed an identical motion, which the Court
denied. [Record Documents 102 and 103 in No. 16-1479]. To the extent that Plaintiff
complains that he should not have to pay fees in both cases and that 20% of his income is the
total amount that may be deducted monthly for all of his pending cases, this argument is
foreclosed by Fifth Circuit precedent. Aichison v. Collins, 288 F.3d 177, 180 (5th Cir. 2002) (per
curiam) (“We hold that § 1915(b)(2) is unambiguous and mandates that prisoners pay twenty
percent of theit monthly income for each case filed.”).

3
Finally, Plaintiff has not been deprived of access to the courts. His appeal is ongoing,’
and the Fifth Circuit has made it clear that “[t]he obligation to pay filing fees, over time if
necessaty, is not an unconstitutional denial of access to the court system.” Norton v. Dimazana,
122 F.3d 286, 290 (5th Cir. 1997).

Therefore, Plaintiff's motion for injunctive relief [Record Document 75] is DENIED.

THUS DONE AND SIGNED at Shreveport, Louisiana, this the ) jd, day
of \U ( WA 4 , 2019.

 
  
 

UNITED STATE3 RICT JUDGE

 

2 The Fifth Circuit’s electronic filing system indicates that briefing is complete. [No.
18-31250].
